Citation Nr: 0629502	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  05-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left knee, status post total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
August 1958, from January 1961 to December 1963, and from 
February 1991 to March 1991.  He also had periods of service 
as a member of the United States Army Reserve and National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In May 2005, the veteran testified at a 
hearing at the RO before the undersigned.

In a February 2005 written statement, the veteran asserted 
that he suffers disabilities in both knees due to in-service 
events.  The RO has not yet addressed the issue of 
entitlement to service connection for a right knee disorder 
and, accordingly, the matter is hereby referred to the RO for 
the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for his left knee condition.  Specifically, he argues that, 
as a communications chief/radio mechanic in service, he 
jumped on and off of tanks 20 to 30 times a day, and that 
this led to his osteoarthritis of the left knee and eventual 
total knee replacement. 

The post service medical evidence of record shows that the 
veteran has a knee disability including osteoarthritis of the 
left knee, and that he underwent a total knee replacement.

Although the veteran's service medical records are negative 
for any knee injury or knee problems, in support of his claim 
of repeatedly jumping on and off of tanks 20 to 30 times a 
day, he submitted several written statements from his service 
comrades.  These statements are to the effect that the 
veteran and his comrades jumped a distance of about 6 feet on 
and off of tanks during service 20 to 30 times a day and, 
that as a result, the person making the statement also 
suffers, to some extent, knee, ankle and hip problems.

The veteran also submitted signed opinions from three private 
physicians to support his claim.  In February 2003, L.T.N., 
M.D., opined that it would be a distinct possibility that the 
veteran's alleged repeated jumping off tanks might have 
contributed to wear changes and arthritic changes in his 
knees.  In September 2004, M.J.C., D.O., opined that there 
was a possibility that the veteran's repeated jumping may 
have contributed to the wear and tear on his knees.  In 
January 2005, T.V.S., M.D., an orthopedist, opined that to a 
reasonable degree of medical probability the veteran's duties 
in service contributed to the arthritis in his knees that 
eventually led to the left total knee replacement.  The 
veteran also submitted a December 2005 opinion from a VA 
physician's assistant that included an assessment of 
traumatic arthritis, status post knee arthroplasty secondary 
to military service and directly caused by direct trauma on a 
repetitive type injury.
 
Here, the medical evidence of record, while insufficient to 
establish a nexus between an in-service event and the 
veteran's current left knee disability, is sufficient to 
indicate that the veteran's current disability may be 
associated with an in-service event.  See e.g., McLendon v. 
Nicholson, No. 04-185, at 15-16 (U.S. Vet. App. June 5, 2006) 
(as amended Aug. 7, 2006).  Therefore, the Board finds that 
the veteran should be afforded a VA examination to determine 
the etiology of any current left knee disorder found to be 
present.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2006) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must inform the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and explain what types of 
evidence are needed to establish both a disability rating and 
an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO should schedule the veteran for 
a VA examination by an appropriate 
medical specialist, e.g., an 
orthopedist, to determine the etiology 
of any left knee disorder found to be 
present.  A complete history of the 
claimed disorder should be obtained 
from the veteran.  The veteran's 
medical records should be made 
available to the examiner prior to the 
examination and the examination report 
should indicate if the examiner 
reviewed the veteran's records.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.

a.	If a left knee disorder is 
diagnosed, the examiner should 
indicate whether it is at least as 
likely as not (e.g., at least a 
50-50 probability), that the 
diagnosed left knee disorder is 
related to the veteran's military 
service or whether such an 
etiology or relationship is 
unlikely (e.g., less than a 50 
percent probability).

b.	A complete rationale should be 
provided for all opinions 
expressed.  In rendering an 
opinion, the VA examiner is 
particularly requested to address 
the opinions expressed by Dr. 
L.T.N. in February 2003 (to the 
effect that it would be a distinct 
possibility that the veteran's 
repeated jumping off tanks in 
service might have contributed to 
the wear and subsequent 
development of wear changes and 
arthritic changes in his knees), 
by Dr. M.J.C. in September 2004 
(to the effect that there was a 
possibility that the veteran's 
jumping off tanks in service, 
repeatedly performed may have 
contributed to the wear and tear 
on his knees), and by Dr. T.V.S. 
in January 2005 (to the effect 
that, to a reasonable degree of 
medical probability, the veteran's 
duties in service contributed to 
the arthritis in his knees, that 
eventually led to the left total 
knee replacement).

NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the May 2005 SSOC. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



